OFFICE      OF THE   ATTORNEY     GENERAL    OF   TEXAS
                                     AUSTIN



-0.w
 --




       Honorable B. 9. Woh*
       county Auditor
       Oregg county
       ~ongrisr,  Texan




                                                     the prooeeda       of
                                                     e agalnrt    thr
                                                     remeAt fund.


                                                       latter of hroh 6,
                                                   ormy, JLr. Fred Srisman,
       in *hIoh   our                         ed oa the folloulng         pue8tloar

                                              l To ur o p lnlo n a 8 to
                                           SD188iO~W'8 O*B 18@11l
                                           obrnlted *quipEat a*
                                          sty lmgin8*rr and IIFA
                                  tlm oooiBruotlon of the oounty
                                  oeire la pmen8    thawrot  the
                                  4%by TFA roheunl*r and pela our
                                 dS9Oti  bO& 188UO -8')'

                          0t8, briotlf   rtatea,   at0 a8 roiiorrt
Bonorablr 8. 9. ifyoho,-Be    fS




        A8   a part of the oountp8   partlcip tion IA thla pro-
jrot the oounty Ir to iUrA.lirh outaln   traotorl, grader8 and
other ZnOOhaAiOOl 8QUl9EOAt.
        Hather   than rent thlr particular equipment from out-
8idO 1AdiVidU018    tht COUnty Oommpi88lOAO~8 9SO9088 t0 tak.
available oounty rqufpment bought with the money from the
roe6 cud bribe fund now u8td for road zaintonenaa and oon-
atruotion acd place it on the airport      projcot.
         It I8 rurth%r proposed that the equipment taken from
the county road and brldgr work and ured on the airport   ehould
be 9ald for out of the ai~ort   bond 188~0 fuurd, and 8uoh money
80 derived plaoed to the oredit of the road and brldgr, rund.
        Xe think thnt unquertionably the prooeedrof the bonds
oan bo ursd ror purporcr nsosrsarll~ Inalatnt to the oonatruo-
tlon at tha airport,  the purpose for which the bormlswere author-
ized end Eold. Meniis8tly then, ii mohlnary of the type own.6
by the oountg ie dttermlced to be a8stntItl to the completion
of the project, It8 rental or purohaat muld be a logal objeot-
ire ror which the 'turdscould be expended.
          The utt of t 6ountpq8 road atohlntry for thir work
would undoubtedly result in 8oEt deprsoIation by wear ard tear,
rhioh lorr mmt l?entually be born0 by the road and bridge fond,
out or whlah fund alone such maohlnery am be puroharad.              The
payment of rental       for Itr cat mnt be co~rldertd     a ralr oom-
penration     for suoh wau and tear *I would rr8ult rrom the za-
4hiMS~‘S      US* rQr   th18   >tWQO* t, en3 the ptpnt   of aone from
the bond prooerdr       r0r it8 rental    uould not, It our opln I on,
opera- a8 a transfer 0r oonatltutIonal fund8 vIolatAt or
y3o;;     ,‘, Artiola     8, at the Coartltutlon,   a8 ootmtmed in
             . %i~idH¶18,    ga 3. w. bo4.
           XBIlr, a8 9oIntod out In our 0 Inion Huzbtr O-8034,
 (a aopy of whloh 18 tnoloaed) the COait.!88ionUr'  hut    18 ulth-
 out authority   to ltare or hIrr out omnty road anohinerf   to a
 oontreartor who bar takm a oontraotto build a road within     the
 aountr,In th8 inotant Oa8@, the oountf    itself 18 *joint oon-
 tr8otof    with tb8 wFA r0r tlm oonatrwtion 0r tha airport and
                                                                                 *’- 455


HoAorable B. 8. Iyoho, page 63




the   8am8        inblbltion          8honld not hue lie.     Thlr   doe8 no$ lp p o u
to k a rental or hiring out In the 80~8~1oontrmplatobIn
0pInloa.Rumber 04034, 8upra.

             It           thet the money to br ~0e0a
                     oeaur8      to   01                ror the
u8e or ttm mohinrry    atu8tbo oon8idued a reimburrrmat to
thr road and bridge tuna ror moh 1088 a8 may be oooa8Ioned    by
rearon of QtproaiatIon   through we of ruoh 6acbinerT for a
9urporr not chargeable to raid tuna.

             ThoreSore,         opinion that the road and
                                  wo mo        of the
bridge fund say br ooanpa~trd ror the we of road maohIn8ry
in th8 oonrtruotion d an ah-port. We brllero thir oonrtmo-
fion of lour problm to be In hennoraalywith the deolrlon fn
Carroll v* XIllIams, 8upra.
        Trurtlng that the foregolag ratlsfsotorlly answer8
your Inquiry, 10 am

                        6,     1941
                                           A            VUy   tml~   YOU?8